Citation Nr: 1428146	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-30 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression, anxiety disorder, and panic disorder.

2.  Entitlement to service connection for temporomandibular joint (TMJ) syndrome.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had multiple periods of active duty (AD) in the U.S. Marine Corps Reserves (USMCR), including from October 2000 to February 2001, March to September 2001, October 2001 to March 2002, April to May 2002, June to September 2002, and in July 2003 and June 2004.  She had multiple periods of active duty for special work (ADSW) in the USMCR from January to March 2000, April to June 2000, July to September 2000, October 2001 to April 2002, October to November 2002, and from December 2002 to January 2003.  She had inactive duty for training (INACDUTRA) from January to October 1999 and active duty for training (ACDUTRA) from February to March 2001 in the USMCR.  She had additional service in the U.S. Army National Guard (ANG) and U.S. Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, denied, in pertinent part, the Veteran's claim of service connection for bilateral tinnitus.  

This matter also is before the Board on appeal from a May 2009 rating decision in which the RO denied, in pertinent part, the Veteran's claim of service connection TMJ syndrome (which was characterized as TMJ).  A videoconference Board hearing was held at the RO in August 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

In February 2013, the Board inferred a claim of service connection for an acquired psychiatric disability other than PTSD, to include depression, anxiety disorder, and panic disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board also remanded the Veteran's currently appealed claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that, with the exception discussed below in the REMAND portion of this decision, there has been substantial compliance with the Board's February 2013 remand directives.  In its February 2013 remand, the Board directed that the RO/AMC schedule the Veteran for appropriate VA examinations to determine the nature and etiology of her claimed disabilities.  These examinations occurred in August 2013 for the claimed acquired psychiatric disability and in September 2013 for the claimed TMJ syndrome.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In a November 2013 rating decision, the RO granted the Veteran's claim of service connection for PTSD, assigning a 50 percent rating effective March 3, 2009.  Thus, an issue relating to PTSD is no longer in appellate status.

Unfortunately, as is explained below in greater detail, the issue of entitlement to service connection for bilateral tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


FINDING OF FACT

The record evidence shows that the Veteran does not experience any current acquired psychiatric disability other than PTSD, to include depression, anxiety disorder, and panic disorder, or any current TMJ syndrome which could be attributable to active service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include depression, anxiety disorder, and panic disorder, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2013).

2.  TMJ syndrome was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in April 2008 and in March and April 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete her claims, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of her claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As will be explained below in greater detail, the evidence does not support granting service connection for an acquired psychiatric disability other than PTSD or for TMJ syndrome.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice letters issued during the pendency of this appeal, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the April 2008 VCAA notice letter was issued prior to the currently appealed rating decisions issued in September 2008; thus, this notice was timely.  The March and April 2009 VCAA notice also was issued prior to the currently appealed rating decision issued in May 2009; thus, this notice also was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and her service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that she is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain her SSA records is required.  SSA informed VA in December 2011 that the Veteran was not in receipt of SSA benefits.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claims that was lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as including entitlement to service connection for an acquired psychiatric disability and for TMJ syndrome.  The Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars of the United States.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of her claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The representative specifically asked the Veteran about continuity of the Veteran's symptomatology since active service. 

Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that she had actual knowledge of the element necessary to substantiate her claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which related the Veteran's claimed disabilities to active service, the only element of the claims in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.  

It appears that, although the Veteran's available service treatment records from her multiple periods of service with the USMCR are associated with the claims file, additional service treatment records from her service in the U.S. Air Force Reserve (USAFR) dated subsequent to September 2002 have not been obtained or associated with the claims file.  In a Deferred Rating Decision dated in March 2010 and included in the Veteran's claims file, RO personnel noted that, in a telephone conversation with the Veteran, she reported that all of her claimed disabilities were incurred during USMCR service and not during any service in the U.S. Army National Guard (ANG) or USAFR subsequent to September 2002.  In January 2010, VA's Records Management Center (RMC) informed the RO that there were no service treatment records dated subsequent to September 2002 available for the Veteran at that facility.  The RO also contacted the Veteran's USMCR units in July 2010 correspondence seeking service treatment records dated subsequent to September 2002.  A review of a VA Form 21-0820, "Report of General Information," dated in September 2010 indicates that, during a telephone conversation with RO personnel, the Veteran notified VA that there were no service treatment records available from her USMCR units because she had received all treatment while on active duty at VA healthcare facilities.  A review of a VA Form 21-0820 dated in October 2010 indicates that personnel affiliated with one of the Veteran's USMCR units confirmed that there were no service treatment records available for her at the unit level because she had been treated at VA healthcare facilities while on active duty.  It appears that the Veteran's available service treatment records from her ANG service were sent to the RMC in November 2011 and subsequently associated with the claims file.  Although it is not entirely clear when the Veteran's ANG service treatment records were associated with the claims file, they were not available to the Board when it promulgated its February 2013 decision.

In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the Veteran regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  The RO concluded in a memorandum dated in October 2010 and included in the claims file that, based on the Veteran's statements that none of her claimed disabilities had been incurred while in the ANG or USAFR, based on the response from the Veteran's USMCR units that all records could be obtained at VA healthcare facilities, and based on the response from the RMC concerning the lack of service treatment records dated subsequent to September 2002, these records were not available and further attempts to obtain them would be futile.  The Board agrees, noting further that the receipt of additional records after November 2011 does not change the ultimate conclusion reached by the RO in October 2010 that all available records have been obtained and further attempts would be futile.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the Veteran shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the Veteran has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the Veteran's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  The Board acknowledges in this regard that the dental examiner who conducted the Veteran's VA TMJ Disability Benefits Questionnaire (DBQ) in September 2013 noted that the claims file had not been forwarded for his review.  Because this examiner diagnosed the Veteran as having no TMJ dysfunction or impairment and only found that he was experiencing mild jaw pain, and because pain alone is not a disability for VA purposes, the Board finds that the RO's failure to forward the claims file to the September 2013 VA dental examiner was harmless error.  See also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (finding that presence of mere symptom alone, absent evidence of diagnosed medical pathology or other identifiable underlying malady or condition that causes symptom, does not qualify as disability for which service connection is available), and Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing harmless error in VA adjudications).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that she incurred an acquired psychiatric disability other than PTSD, to include depression, anxiety disorder, and panic disorder, and TMJ syndrome during active service.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because an acquired psychiatric disability and TMJ syndrome are not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to these claims.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's available service treatment records from her multiple periods of active duty show that, at her enlistment physical examination in May 1998, clinical evaluation of the Veteran was normal except for mild asymptomatic pes planus.  The Veteran denied all relevant pre-service medical history.

The Veteran denied all relevant medical history on a "Report of Medical History" completed on June 6, 1999.

On outpatient treatment in April 2000, it was noted that the Veteran had reported for an annual in-service dental examination.  Physical examination showed fair oral hygiene, slight calculus, occlusion Class 1, generalized early periodontitis, and soft tissues within normal limits.  X-rays showed missing teeth 1, 16, 17, and 32.  The dental assessment was no significant findings and slight to moderate crowding of lower front teeth.

On outpatient dental treatment in May 2000, the Veteran had dental caries removed from tooth #30 "and restored with dycal and amalgam restoration."

On outpatient dental treatment in January 2001, it was noted that the Veteran had fair oral hygiene and slight calculus.  The diagnosis was chronic gingivitis.

The Veteran stated on a September 2001 "Annual Certificate of Physical Condition" included in her service treatment records that she had not experienced any illness or injury or been under a physician's care in the previous 12 months.

On a periodic physical examination in February 2002, the Veteran denied any relevant medical history.  Clinical evaluation was completely normal except for a small pterygium in each eye.

On periodic physical examination in May 2002, the Veteran reported that her health was "better."  The in-service examiner provided no comments concerning the Veteran's physical condition and did not refer her for further evaluation.

The post-service evidence shows that, on VA outpatient treatment on October 23, 2008, the Veteran's complaints included "her jaw hurts and it locks.  She cannot chew gum anymore.  She would like to have it evaluated."  The Veteran also complained that she was feeling "down" and was "dep[ressed] due to unemployment and lack of finances."  Physical examination showed jaw clicking "with wide mouth opening" and a TMJ click.  The assessment included TMJ dysfunction.

On October 29, 2008, the Veteran's complaints included "popping and pain in jaw x several years."  She stated that her jaw "had gotten stuck open before after wide opening.  Jaw frequently pops [with] chewing and is tender to palpation.  No tenderness in temples."  Physical examination showed no dental tenderness.  The Veteran was referred to VA dentistry service for TMJ dysfunction.

In a Dentistry Progress Note dated on October 29, 2008, and included in the Veteran's post-service VA outpatient treatment records, she was notified that, although her VA physician recently had submitted a request for VA dental services, she was ineligible for such services.

On VA outpatient treatment in June 2009, the Veteran's complaints included increased depressed, irritability and anger that her daughter was moving in with her birth father who lived a long way away from the Veteran, and difficulty in her current marriage.  She reported being unable to find a job.  She was not sleeping well and felt very anxious with some nightmares "at times but not right now."  She was no suicidal "but hopeless for her future and tired of the feeling she cannot get anywhere in the job market."  The VA clinician stated, "I know she is really struggling right now - the stress on her is tremendous."  The Axis I diagnoses included major depression and panic disorder.

On July 1, 2009, the Veteran stated that she wanted to discontinue taking her anti-depressant medication.  She was advised to restart the medication if she experienced any signs or symptoms of depression again.  She was not suicidal.  She did not report experiencing any panic episodes.  The Axis I diagnoses included depressive disorder, not otherwise specified, and panic episodes.

On July 8, 2009, no relevant complaints were noted.  A history of TMJ syndrome, depression, and panic disorder without agoraphobia was noted.  The assessment included TNJ dysfunction with an unremarkable hearing examination and "right unilateral tinnitus which may be due to TMJ dysfunction," and depression.

In October 2009, the Veteran reported "the new job is going well."  She was "in college at night."  She also reported frequent arguments with her husband.  She reported further that she was "feeling better - no panic - sleep ok...denies any nightmares recently - less intrusive thoughts of war."  She was not on any psychotropic medications and "feels she does not need any."  She was not suicidal or psychotic.  The VA clinician noted that the Veteran was "not as stressed as in our other meetings."  The Axis I diagnoses included depression, not otherwise specified.

In a November 2009 letter, P.P., D.D.S., stated that the Veteran "currently has ongoing extensive restorative treatment."  Dr. P.P. also referred to "ongoing" TMJ issues that the Veteran experienced.  

On VA outpatient treatment in January 2010, it was noted that the Veteran "looks depressed today - she said she's not being doing well - not sleeping well - crying - anxious - irritable - lack of energy and motivation - low interest."  She denied any active suicidal ideation.  She agreed to restart taking an antidepressant and "some trazadone for sleep."  The Axis I diagnoses included panic disorder and major depression.

In March 2010, the Veteran complained of feeling tearful and depressed.  "She's having ongoing problems with nightmares concerning the rape she experienced while on active duty - she feels like she is drowning in these nightmares - and she hears this man's voice saying he's going to follow her and find her."  She also reported "some problems at work."  She was "tearful at times talking about her marriage."  She reported that her husband was "verbally, emotionally, and mentally abusive."  She also reported struggling with depression and anxiety daily.  She had "periods of isolating herself at home - not taking care of herself - depression - panic attacks at times."  She was not actively suicidal or psychotic.  The Axis I diagnoses included recurrent major depression and panic disorder without agoraphobia.  The Veteran's citalopram was increased to 40 mg a day to "see if that helps reduce some of the remaining depression and anxiety - ruminating thoughts - obsessive thinking - nightmares - crying - isolating."

In March 2011, it was noted that the Veteran "is not on any kind of psychiatric medication - she does not feel she needs any - when I asked her if she felt better when she was taking the antidepressant she said she did feel better but she doesn't want to take it."  She was unemployed but worked at home full time "with the children she is keeping herself busy every day - this is her way of coping with her anxiety and depression."  She reported that she and her husband "continue to struggle" in their marriage.  The Veteran reported that "she is no longer having nightmares - no current or recent panic attacks."  She also denied any suicidal thought or psychotic symptoms.  The Axis I diagnoses included anxiety disorder, not otherwise specified, and depression, not otherwise specified.

In October 2011, it was noted that the Veteran was establishing care with a new primary care physician.  A history of depression/panic attacks and TMJ was noted.  The impressions included depression, panic disorder, and TMJ.

On VA PTSD Disability Benefits Questionnaire (DBQ) in August 2013, the Veteran's complaints included "irritability and hypervigilance causing what she feels is a tense relationship with both husband and children."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  It was noted that the Veteran worked as a VA call center employee.  "She is a good employee but struggles with irritability and anxiety at times."  She had not been hospitalized for a psychiatric disability.  She had not attempted suicide.  The Veteran also experienced anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Axis I diagnosis was PTSD.  The VA examiner stated that the Veteran did not have "more than one mental disorder diagnosed."  This examiner also stated that it was not "possible to differentiate what portion of the [Veteran's] occupational and social impairment...is caused by each mental disorder" because "[n]o other mental disorder [other than PTSD] has been diagnosed."  The Axis III diagnoses included TMJ.

On VA TMJ DBQ in September 2013, the Veteran complained of "having pain one and off for six year[s] only with some lateral movement of [the] lower jaw."  She also complained of "sometimes lower jaw locking and popping and [a] clicking sound when opening [her] mouth."  The Veteran denied that flare-ups of her jaw pain impacted the function of her TMJ.  Range of motion testing showed greater than 4 millimeters (mm) for lateral excursion with objective evidence of painful motion at greater than 4 mm, greater than 40 mm range of motion for opening mouth with objective evidence of painful motion beginning at 31 to 40 mm, an ability to perform repetitive use testing without any additional limitation of motion of either TMJ, functional impairment of the TMJ on the right due to pain on movement, no tenderness to palpation of joints or soft tissues of either TMJ, and no clicking or crepitation of joints or soft tissues of either TMJ.  The VA examiner opined that it was less likely than not that the Veteran's claimed TMJ syndrome was related to active service or any incident of service.  The rationale for this opinion was, "[The] Veteran does have some pain when lateral movement at [the] right side of the jaw.  [The] Veteran was recommended to have [a] night guard to help with mild signs of bruxism."  This examiner concluded that the Veteran did not have and had never had a TMJ condition.  The rationale for this conclusion was, "Upon examination today, there was only pain on lateral movements at the right side of the jaw."  The rationale also was that there was no TMJ dysfunction or TMJ condition present.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for an acquired psychiatric disability other than PTSD, to include depression, anxiety disorder, and panic disorder, and for TMJ syndrome.  The Veteran contends that she incurred both of these disabilities during active service and experienced continuous acquired psychiatric disability and TMJ syndrome since her service separation.  The record evidence does not support her assertions regarding in-service incurrence or a continuity of relevant symptomatology since service for either of these claimed disabilities.  It shows instead that the Veteran does not experience any current acquired psychiatric disability or any current TMJ syndrome which could be attributed to active service.  The Veteran's available service treatment records, including dental records, show no complaints of or treatment for either her claimed acquired psychiatric disability other than PTSD or her claimed TMJ syndrome.  The Board acknowledges that the lack of in-service complaints of or treatment for a claimed disability does not preclude granting service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The remaining evidence shows that, although the Veteran has complained of and sought treatment for both an acquired psychiatric disability other than PTSD and for TMJ syndrome since her service separation, she does not experience current disability due to either of these claimed disabilities which could be attributed to active service or any incident of service.  The Board notes in this regard that the Veteran received outpatient medication management and treatment for a variety of acquired psychiatric disabilities other than PTSD since her service separation.  It also appears that she was taking psychotropic medications to treat her acquired psychiatric disability as recently as 2010 although she subsequently stopped taking her medication in 2011 and reported to her VA clinician that she felt she did not need it any longer.  It appears further that the Veteran sought outpatient treatment outside of VA for what Dr. P.P. referred to as TMJ issues although this clinician was not more specific in his November 2009 letter in identifying the nature and etiology of what the Veteran allegedly experienced with regards to her claimed TMJ syndrome.  The Veteran also did not identify additional records which VA could obtain despite being asked to do so in March 2013 correspondence from the RO.  Thus, it is not clear whether the Veteran received treatment outside of VA for her claimed TMJ syndrome after November 2009.  

More importantly, the VA clinicians who saw the Veteran in August and September 2013 for her claimed acquired psychiatric disability other than PTSD and her claimed TMJ syndrome concluded that she had no other mental disorder other than PTSD and no evidence of TMJ syndrome which could be attributed to active service.  The August 2013 VA examiner specifically found that the Veteran's occupational and social impairment could not be attributed to other mental disorders than PTSD because no other mental disorder was present.  The September 2013 VA dental examiner specifically found that no TMJ dysfunction or other TMJ condition was present.  And, as noted elsewhere, the presence of a mere symptom (such as jaw pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced either an acquired psychiatric disability or TMJ syndrome at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although there is evidence of an acquired psychiatric disability other than PTSD during the appeal period, there is no evidence of any current disability which could be attributed to active service.  There also is no evidence of TMJ syndrome at any time during the pendency of this appeal.  In summary, the Board finds that service connection for an acquired psychiatric disability other than PTSD, to include depression, anxiety disorder, and panic disorder, and for TMJ syndrome is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that her symptoms of an acquired psychiatric disability other than PTSD and TMJ syndrome have been continuous since service.  She asserts that she continued to experience symptoms relating to an acquired psychiatric disability other than PTSD (depression and irritability) and TMJ syndrome (jaw pain and occasional locking and popping) after she was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of either of these disabilities after her service separation.  Further, the Board concludes that her assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of an acquired psychiatric disability other than PTSD and TMJ syndrome since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while she now asserts that these disorders began in service, in the more contemporaneous medical history she gave at the service separation examination, she denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and she was found to be normal clinically.  Her in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including bilateral shin splints (2007).  Significantly, during that treatment, when she specifically complained of other problems, she never reported complaints related to an acquired psychiatric disability other than PTSD or TMJ syndrome.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran sought to establish medical care with Dr. P.P. after service in November 2009, she did not report the onset of TMJ symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Instead, as noted above, Dr. P.P. indicated only that the Veteran had TMJ "issues" that he was treating.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

The Veteran filed a VA disability compensation claim for service connection for bilateral shin splints and an allergy to bee stings in 2007 but did not claim service connection for an acquired psychiatric disability other than PTSD or TMJ syndrome or make any mention of any relevant symptomatology.  She did not claim that symptoms of her disorders began in (or soon after) service until she filed her current VA disability compensation claims in 2009.  Such statements made for VA disability compensation purposes are of lesser probative value than her previous more contemporaneous in-service histories and her previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than her previous more contemporaneous in-service history and findings at service separation, her previous statements made for treatment purposes, and the record evidence showing no current acquired psychiatric disability or TMJ syndrome which could be related to active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression, anxiety disorder, and panic disorder, is denied.

Entitlement to service connection for TMJ syndrome is denied.


REMAND

The Veteran has contended throughout the appeal period that she incurred bilateral tinnitus during active service.  Having reviewed the record evidence, and although any additional delay in adjudicating the Veteran's appeal is regrettable, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

In its most recent remand in February 2013, the Board requested that the RO/AMC schedule the Veteran for appropriate VA examination to determine the nature and etiology of her bilateral tinnitus.  See Board remand dated February 20, 2013, at pp. 23.  The Board directed that the Veteran's claims file be provided to the VA examiner conducting the examination for bilateral tinnitus.  Id., at pp. 25-26.  Following the examination, the VA examiner was asked to provide an opinion concerning the contended etiological relationship between the Veteran's bilateral tinnitus and active service.  Id., at pp. 26.

A review of the Veteran's August 13, 2013, VA hearing loss and tinnitus DBQ shows that the VA examiner stated that he could not provide the requested etiological opinion without resorting to speculation.  He also stated that the reason such speculation was required was that the Veteran's claims file had not been provided for review.

The Board notes that judicial review is frustrated in this case because the RO/AMC failed to comply with the prior remand directives in February 2013.  It is not clear from why the Veteran's claims file was not provided to the VA examiner who conducted the Veteran's August 13, 2013, VA hearing loss and tinnitus DBQ when it was provided to the VA examiner who conducted the Veteran's VA PTSD DBQ that same day on August 13, 2013.  To date, an opinion concerning the contended causal relationship between the Veteran's bilateral tinnitus and active service with sufficient rationale has not been obtained.  Further, because the Veteran's VA outpatient treatment records currently associated with the claims file are dated only through November 2011, and because no additional records were identified by the Veteran in response to a letter from VA sent to her in March 2013, it is not clear whether she currently experiences tinnitus which could be related to active service.  

In any event, given the RO/AMC's apparent failure to provide the Veteran's claims file to the VA examiner who conducted his August 13, 2013, VA hearing loss and tinnitus, the Board finds that, on remand, this DBQ should be returned to the VA clinician who conducted it for an addendum along with the Veteran's claims file and a copy of this REMAND.  In this addendum, the August 2013 VA clinician should review the Veteran's claims file and answer the questions asked in the Board's February 2013 remand concerning the contended etiological relationship between the Veteran's bilateral tinnitus and active service.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In Stegall, 11 Vet. App. at 268, the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  

Accordingly, the case is REMANDED for the following action:

1. Contact the VA Medical Center in Long Beach, California, and ask the VA clinician who conducted the Veteran's August 13, 2013, VA hearing loss and tinnitus DBQ to provide an addendum to this DBQ.  The claims file and a copy of this remand must be sent to this VA clinician for review.  In his addendum to the August 2013 VA hearing loss and tinnitus DBQ, this VA clinician should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral tinnitus was caused or aggravated (permanently worsened) by active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

This clinician is advised that the lack of contemporaneous service treatment records showing treatment for bilateral tinnitus is not persuasive evidence that this disability did not occur in service and does not suffice as rationale for a nexus opinion.  This clinician is advised again that the Veteran contends that she incurred bilateral tinnitus during active service.  

2.  If, and only if, the VA clinician who conducted the Veteran's August 13, 2013, VA hearing loss and tinnitus DBQ is not available, then schedule the Veteran for another appropriate in-person examination to determine the nature and etiology of her bilateral tinnitus.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral tinnitus, if diagnosed, was caused or aggravated (permanently worsened) by active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the lack of contemporaneous service treatment records showing treatment for bilateral tinnitus is not persuasive evidence that this disability did not occur in service and does not suffice as rationale for a nexus opinion.  The examiner also is advised that the Veteran contends that she incurred bilateral tinnitus during active service.  

3.  The Veteran should be given adequate notice of the requested examination, if scheduled, which includes advising her of the consequences of her failure to report to the examination.  If she fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


